DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 01 August 2022 in response to the Office Action of 01 March 2022 are acknowledged and have been entered. Claims 29, 30 and 51 are amended. Claims 50 has been cancelled.  Claims 29-32, 35-37, 39-44, 46 and 51-53 are currently pending.  Claim 30 remains withdrawn for being drawn to a nonelected invention.  Claims 29, 31-32, 35-37, 39-44, 46 and 51-53 are pending and being examined on the merit. 

Withdrawn Rejections
The rejection of claims 29, 31-32, 35-37, 39-40, 42-44, 46 and 50-53 under 35 U.S.C. 103 as being unpatentable over Bikard (US 20160324938A1, published 11/10/2016, provisionally filed application No. PCT /US2014/015252 on Feb. 7, 2014) in view of Lu (US 2015/0064138 Al) and Turnbaugh (Turnbaugh et al 2006 Nature 444: 1027-1031); and claim 41 is under 35 U.S.C. 103 as being unpatentable over Bikard in view of Lu and Turnbaugh as applied to claims 29, 31-32, 35-37, 39-40, 42-44, 46 and 50-53 and further in view of Mali (Mali et al 2013. Nature Methods volume 10, pages 957-963) in the office action of 01 March 2022 have been withdrawn in view of applicant’s amendment to include the limitation of a third bacteria species and wherein the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.
The double patent rejections set forth in the office action of 01 March 2022 have been modified to include the additional teachings of Fox.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 August 2022 has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 29, 31-32, 35-37, 39-40, 42-44, 46 and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Bikard (US 20160324938A1, published 11/10/2016, provisionally filed application No. PCT/US2014/015252 on Feb. 7, 2014) in view of Lu (US 2015/0064138 A1), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1).
Regarding claim 29, 32, 35-36 and 39, Bikard teaches compositions and methods for treating a subject for any condition that is caused by or is positively correlated with the presence of unwanted bacteria [0047].  Bikard teaches a method for selectively reducing the amount of a targeted bacteria in a mixed bacterial population comprising contacting the bacterial population with a pharmaceutical composition comprising a phagemid [claim 1].  Bikard teaches that the bacteria population can comprise a plurality of bacterial species, with only certain species having virulent and non-virulent members in the population [0036]. Bikard teaches a mixed bacteria population comprises at least two different strains or species of bacteria (i.e. three bacterial species) [0036].  Bikard teaches that the phagemid comprises nucleotide sequences encoding a CRISPR-associated enzyme and a targeting RNA [claim 1].  Bikard teaches that the targeted bacteria is an antibiotic resistant bacteria, a virulent bacteria or any unwanted bacteria [claim 1].  Bikard teaches that contacting the bacterial population is such that at least some of the phagemids are introduced into at least some of the bacteria in the bacterial population and, subsequent to the introduction of the phagemids, at least the targeting RNA and the Cas9 enzyme are produced [claim 1].  Bikard teaches that the targeting RNA is selected from a crRNA and a guide RNA [0005].  Bikard teaches that the amount of the targeted bacteria in the mixed bacterial population is reduced upon contact [claim 1]. Bikard teaches that the present disclosure is pertinent to target spacer sequences that are subject to cleavage by any Type II CRISPR system [0041].  Bikard teaches that the targeting RNA is to be directed to (i.e., having a segment that is the same as or complementarity to) a CRISPR site that is specific for the type of bacteria and/or plasmid that is to be killed or eliminated from the bacteria, respectively [0041].  Bikard further teaches the formation of a crRNA/tracrRNA hybrid that functions as a guide for Cas, which cleaves the target sequence in the bacteria [0041].  Bikard teaches that the targeting RNA is specific for a DNA sequence present in the targeted bacteria and not present in the other bacteria (which will remain unaffected) in the mixed bacterial population [claim 10].  Furthermore, Bikard teaches that a targeting phagemid elicited a strong growth inhibition where the non-targeting phagemid did not produce any inhibition of the bacteria strains [0051; Fig 1B]. Bikard teach that the compositions and methods can be adapted to target any bacteria [abstract].
Regarding claim 31, Bikard teaches the possibility of programming the nuclease with two or more crRNA guides in order to target different chromosomal sequences and limit the rise of resistant clones that escape phagemid treatment through the generation of target mutations [0053]. Bikard teaches expanding the CRISPR array carried by the phagemid to produce a second crRNA targeting either the superantigen enterotoxin sek gene (virulence gene), or another region of the mecA gene (antibiotic resistance gene) [0053].
Regarding claim 37 Bikard teaches that the bacteria population comprises a plurality of bacteria types that have been identified as part of the human microbiome [0036].
Regarding claim 40, Bikard teaches that the Cas9 enzyme is a Streptococcus pyogenes Cas9 [claim 12].
Regarding claim 42, Bikard teaches that, if the targeting RNA is a crRNA, the phagemid further comprises a sequence encoding a separately transcribed trans-activating CRISPR crRNA (tracrRNA) sequence [0005].
Regarding claim 43, Bikard teaches a phagemid which encodes a guide RNA that contains both a tracrRNA segment and a crRNA segment [0043]. 
Regarding claim 46, Bikard teaches that it is desirable to inhibit or eliminate specific bacterial growth on non-medical objects or surfaces [0018].
Regarding claim 52, Bikard teaches that the target can be on the bacteria chromosome and the targeting RNA is specific for a target sequence present in the virulent or antibiotic resistant bacteria [0005].
Regarding claim 53, Bikard teaches reduction of from 50% to 4.8% of RNKΦ cells after phagemid treatment [0055]. 
Bikard does not teach or suggest that the first bacterial species is a Bacteroides and the population of host cells of a second bacterial species is a Firmicutes  wherein the first bacterial species is probiotic, commensal or symbiotic with the subject.  Bikard does not teach where the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.
Lu teaches the use of sequence-specific RNA-guided nucleases (to include CRISPR-Cas systems) to selectively remove bacteria with specific genomic contents to reduce the prevalence of unwanted genes, including antibiotic resistance and virulence loci, in pathogenic or commensal bacterial populations without affecting bystanders [0187].  Lu teaches that nucleases (i.e., "programmable nuclease circuits") can be delivered to microbial organisms (cells) in vivo to mediate sequence-specific elimination of microbial organisms that contain a target gene of interest (e.g., a gene that is harmful to humans) [0005]. Lu teaches that embodiments of the present disclosure relate to engineered variants of the Type II CRISPR Cas system of Streptococcus pyogenes, which can be used in accordance with the present disclosure to reverse antibiotic resistance in, or specifically destroy, a wide range of microbial organisms [0005]. Lu teaches that programmable nuclease circuits may be delivered to microbial organisms via conjugation using probiotic bacteria, wherein the vectors may be mobilizable such that they can be delivered from a donor to a recipient cell or self-transmissible such that they broadly propagate through a population [0006].  Lu teaches that the bacteria cells can be members of the phyla Bacteroidetes or Firmicutes [0020].  Lu demonstrates this by using the RNA-guided nucleases to knockdown three E.coli strains with different antibiotic profiles which targeted the antibiotic resistance gene of each strain separately [0187, Fig. 19].  Lu teaches greater that 400-fold killing of targeted bacteria killing, whereas the non-targeted bacterial was not affected [0187, Fig. 19].  Although Lu uses three different E.coli strains (not species), Liu teaches that genes that can be targeted can be of microbial species for the purpose of remodeling microbial communities [0141].
Turnbaugh teaches comparisons of the distal gut microbiota of genetically obese mice and their lean littermates and reveals that obesity is associated with changes in the relative abundance of the two dominant bacterial divisions, the Bacteroidetes and the Firmicutes [abstract].  Turnbaugh teaches that Bacteroides in obese mice was lower by 50%, whereas the Firmicutes were higher by a corresponding degree [pg. 1027, col. 1, para 3]; and that the relative abundance of Bacteroidetes increases as obese individuals lose weight [pg. 1027, col. 1, para 4].  Turnbaugh teaches that the obese microbiome has an increased capacity to harvest energy from the diet which provides support for the more general concept that the gut microbiome should be considered as a set of genetic factors that, together with host genotype and lifestyle (energy intake and expenditure), contribute to the pathophysiology of obesity [pg. 1030, col. 1, para 2].
Fox teaches that bacteria strains can have almost identical 16S rRNA sequence similarity but differ genetically as determined by DNA-DNA hybridization [pg. 167, col. 2, para: 1, 3 and 5; pg. 168, col. 2, para: 2; Table 2].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Bikard wherein the first bacterial species is a Bacteroides which is probiotic or commensal with the subject, and the population of host cells of a second bacterial species is a Firmicutes .  This modification would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  Both Bikard and Lu teach selective removal of bacteria in a mixed population.  Bikard teaches that the method and composition can be used to target any bacteria, and Lu discloses that the bacteria cells can be of the phyla Bacteroidetes and Firmicutes.  Additionally, taking the teachings of Bikard and Lu and combining them with Turnbaugh teaching’s that there are a higher ratio of Firmicutes to Bacteroides in obese in the gut microbiota, a skilled artisan would be motivated to make the modification where the second bacterial species comprises a population of Firmicutes host cells that are targeted and where Bacteroides is the first bacteria species that are not targeted for the advantage for changing the gut microbiota proportions and reducing microbiota that are associated with obesity.  
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phylogenetically related strains taught in Lu encode DNA sequence that are 80% identical for the 16s rRNA. Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% as Fox teaches that these species could still be very different genetically and Lu’s teaches the ability to eliminate a specific bacteria strain out of a population of 3 phylogenetically-related strains  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.

Regarding claim 44, Bikard teaches wherein the targeted bacteria (i.e., host cells) can be E. coli or Salmonella [claim 14]. Bikard does not teach that the host calls are C. difficile.  
Lu teaches that target bacteria (host cells) can be C. difficile [0092], which is a species within the Firmicutes phylum.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by Bikard, Lu, Fox, and Turnbaugh where the host cell is C. difficile.  This modification would be a simple substitution of one host cell type for another for the purpose of obtaining the same results of eliminated unwanted bacteria from a mixed population.

Regarding claim 51, Bikard does not teach where the third bacterial species is a human gut commensal species or a human gut probiotic species.  
Lu teaches that administration of probiotic L. rhamnosus GG (gut probiotic species) can reduce vancomycin-resistant Enterococci VRE colonization in human patients, potentiated through the use of programmable nuclease circuits [208]. Lu additionally teaches that the microbial cells can be Gram-negative bacterial cells, Gram-positive bacterial cells, or a combination thereof [0019].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by Bikard, Lu, Fox, and Turnbaugh to contain a human gut probiotic L. rhamnosus GG species for the advantage of reducing vancomycin-resistant Enterococci VRE colonization in human patients.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Bikard in view of Bikard (US 20160324938A1, published 11/10/2016, provisionally filed application No. PCT/US2014/015252 on Feb. 7, 2014) in view of Lu (US 2015/0064138 A1), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1)as applied to claims 29, 31-32, 35-37, 39-40, 42-44, 46 and 51-53 and further in view of Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963).
The teachings of Bikard, Lu, Turnbaugh and Fox are discussed above as applied to claim 29, 31-32, 35-37, 39-40, 42-44, 46 and 51-53 and similarly apply to claim 41.  
While Bikard teaches the use of a tracrRNA [0050], Bikard, Lu, Fox, and Turnbaugh do not teach or suggest using an endogenous tracrRNA of the host cells.  
Mail teaches that in bacteria, CRISPR-Cas systems provide immunity by incorporating fragments of invading phage and plasmid DNA into CRISPR loci and using the corresponding CRISPR RNAs (crRNAs) to guide the degradation of homologous sequences (pg. 957, col. 1, last paragraph).  Mali teaches that CRISPR systems are readily retargeted by expressing or delivering appropriate crRNAs (pg. 957, col. 1, para. 1), that a mature crRNA associates with a tracrRNA and a Cas9 to locate and cut a target dsDNA sequence, and that implementing this system in a given organism requires appropriate reconstitution of the functional crRNA-tracrRNA-Cas9 functional unit which can be used as in bacteria (pg., 958, col. 1, para 1).  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the Type II HM-CRISPR/Cas System in the modified method of Bikard, Lu, Fox, and Turnbaugh comprises an endogenous tracrRNA of the host cells.  Providing cells with crRNA as taught by Mali would have suggested to one of ordinary skill in the art to use endogenous CRISPR components including tracrRNA for genome editing and subsequent elimination of unwanted bacteria.  This motivation would have amounted to nothing more than applying a known feature or technique of bacteria to the combined method as discussed above. 

Response to Arguments
Applicants argue that	Bikard, Lu, Turnbaugh, and Mali alone or in combination do not teach killing or inhibiting growth of a bacterial species in a mixed population comprising multiple species, much less different but closely related species (having >80% identical 16s rRNA-encoding DNA).  Applicants argue that none of Bikard, Lu, and Turnbaugh provides any data demonstrating selective killing in a mixed population of bacteria comprising multiple different bacterial species.  Applicant’s arguments have been considered, and are found persuasive; therefore the rejections set forth in the office action mailed 01 March 2022 are withdrawn and  anew rejection is set forth above to include the teachings of Fox.  Bikard and Lu teaches selective killing in a mixed population of bacteria and teaches that the population can contain multiple different bacterial species.  Fox teaches that closely related species can still have very different genetic sequences.  Lu teaches selective killing of in a mixed population of phylogenetically-related species.  Therefore the ability to selectively kill the ability to selectively kill host cells of a second bacterial species would have been predictable, with a reasonable expectation of success, in a mixed population of bacteria comprising multiple bacterial species, including different phylogenetically-related species (as indicated by high 16s ribosomal RNA sequence identity (>83.3% identity) between the two species).
Applicant argues that the results of the current application were unpredictable due to the behaviors of bacterial within a mixed species population of phylogenetically-related species due to the ability of the species to signal crosstalk.  Applicant’s arguments have been considered and found unpersuasive due to the teachings of Fox and Lu as discussed in the rejection above.  Of note, Lu teaches the ability to selective remove bacteria within a mixed population containing three very similar phylogenetically-related organisms and Fox teaches that phylogenetically-related organisms that are closely related based on their 16s rRNA-encoding DNA sequence are still very different genetically.  Therefore, based on these teachings, there would be predictability in the behaviors of multiple species of bacteria in a mixed population based on the method of the claimed invention. 

 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 29, 31-32, 35-37, 39-44, 46, and 51-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. US 10,506,812 B2 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963).  Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10506812B2 claims all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises three different bacterial species where the first species is a Bacteroides, whose growth is not inhibited, and where the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.
The teachings of Bikard, Lu, Fox, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of U.S. Patent No. US10506812B2 as a method of killing specific bacteria in a subject comprising a mixed population of three different species by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/or commensal with the subject, and the population of host cells of a second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of U.S. Patent No. US10506812B2 wherein the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.  This modification would be a result of the combination of Lu’s ability to eliminate a specific bacteria strain out of a population of 3 bacterial strains (phylogenetically-related species), and Fox’s teaching that bacteria strains with very similar 16s ribosomal RNA-encoding DNA sequence identity (phylogenetically-related species) can be very different genetically.  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% because these species could still be very different genetically.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Fox, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.

Claims 29, 31-32, 35-37, 39-44, 46, and 51-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,141,481 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US11141481 claims all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises three different bacterial species where the first species is a Bacteroides, whose growth is not inhibited, and where the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species. 
The teachings of Bikard, Lu, Fox, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of U.S. Patent No. US11141481 as a method of killing specific bacteria in a subject comprising a mixed population of three different species by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/or commensal with the subject, and the population of host cells of a second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of the patent wherein the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.  This modification would be a result of the combination of Lu’s ability to eliminate a specific bacteria strain out of a population of 3 bacterial strains (phylogenetically-related species), and Fox’s teaching that bacteria strains with very similar 16s ribosomal RNA-encoding DNA sequence identity (phylogenetically-related species) can be very different genetically.  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% because these species could still be very different genetically.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Fox, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.

Claims 29, 31-32, 35-37, 39-44, 46, and 51-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 10,300,138 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. US10300138 claims all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises three different bacterial species where the first species is a Bacteroides, whose growth is not inhibited, and where the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species. 
The teachings of Bikard, Lu, Fox, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of U.S. Patent No. US10300138 as a method of killing specific bacteria in a subject comprising a mixed population of three different species  by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/or commensal with the subject, and the population of host cells of a second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of the patent wherein the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.  This modification would be a result of the combination of Lu’s ability to eliminate a specific bacteria strain out of a population of 3 bacterial strains (phylogenetically-related species), and Fox’s teaching that bacteria strains with very similar 16s ribosomal RNA-encoding DNA sequence identity (phylogenetically-related species) can be very different genetically.  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% because these species could still be very different genetically.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Fox, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.

Claims 29, 31-32, 35-37, 39-44, 46, and 51-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,596,255 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10596255 claims all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises three different bacterial species where the first species is a Bacteroides, whose growth is not inhibited, and where the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species. 
The teachings of Bikard, Lu, Fox, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of U.S. Patent No. US10596255 as a method of killing specific bacteria in a subject comprising a mixed population of three different species  by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/or commensal with the subject, and the population of host cells of a second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of the patent wherein the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.  This modification would be a result of the combination of Lu’s ability to eliminate a specific bacteria strain out of a population of 3 bacterial strains (phylogenetically-related species), and Fox’s teaching that bacteria strains with very similar 16s ribosomal RNA-encoding DNA sequence identity (phylogenetically-related species) can be very different genetically.  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% because these species could still be very different genetically.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Fox, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.

Claims 29, 31-32, 35-37, 39-44, 46, and 51-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,463,049 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963).  Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10463049 claims all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises three different bacterial species where the first species is a Bacteroides, whose growth is not inhibited, and where the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species. 
The teachings of Bikard, Lu, Fox, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of U.S. Patent No. US10463049 as a method of killing specific bacteria in a subject comprising a mixed population of three different species  by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/or commensal with the subject, and the population of host cells of a second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of the patent wherein the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.  This modification would be a result of the combination of Lu’s ability to eliminate a specific bacteria strain out of a population of 3 bacterial strains (phylogenetically-related species), and Fox’s teaching that bacteria strains with very similar 16s ribosomal RNA-encoding DNA sequence identity (phylogenetically-related species) can be very different genetically.  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% because these species could still be very different genetically.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Fox, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.

Claims 29, 31-32, 35-37, 39-44, 46, and 51-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,524,477 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963).  Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10524477 claims all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises three different bacterial species where the first species is a Bacteroides, whose growth is not inhibited, and where the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species. 
The teachings of Bikard, Lu, Fox, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of U.S. Patent No. US10524477 as a method of killing specific bacteria in a subject comprising a mixed population of three different species  by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/or commensal with the subject, and the population of host cells of a second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of the patent wherein the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.  This modification would be a result of the combination of Lu’s ability to eliminate a specific bacteria strain out of a population of 3 bacterial strains (phylogenetically-related species), and Fox’s teaching that bacteria strains with very similar 16s ribosomal RNA-encoding DNA sequence identity (phylogenetically-related species) can be very different genetically.  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% because these species could still be very different genetically.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Fox, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.

Claims 29, 31-32, 35-37, 39-44, 46, and 51-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,561,148 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963).  Note: This patent is currently on at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10, 11, and 12 of U.S. Patent No. US10561148 claims all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises three different bacterial species where the first species is a Bacteroides, whose growth is not inhibited, and where the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species. 
The teachings of Bikard, Lu, Fox, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of U.S. Patent No. US10561148 as a method of killing specific bacteria in a subject comprising a mixed population of three different species  by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/or commensal with the subject, and the population of host cells of a second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of the patent wherein the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.  This modification would be a result of the combination of Lu’s ability to eliminate a specific bacteria strain out of a population of 3 bacterial strains (phylogenetically-related species), and Fox’s teaching that bacteria strains with very similar 16s ribosomal RNA-encoding DNA sequence identity (phylogenetically-related species) can be very different genetically.  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% because these species could still be very different genetically.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Fox, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.

Claims 29, 31-32, 35-37, 39-44, 46, and 51-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-37 of 16/637,656 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of 16/637,656 claims all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises three different bacterial species where the first species is a Bacteroides, whose growth is not inhibited, and where the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species. 
The teachings of Bikard, Lu, Fox, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of 16/637,656 as a method of killing specific bacteria in a subject comprising a mixed population of three different species  by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/or commensal with the subject, and the population of host cells of a second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application wherein the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.  This modification would be a result of the combination of Lu’s ability to eliminate a specific bacteria strain out of a population of 3 bacterial strains (phylogenetically-related species), and Fox’s teaching that bacteria strains with very similar 16s ribosomal RNA-encoding DNA sequence identity (phylogenetically-related species) can be very different genetically.  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% because these species could still be very different genetically.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Fox, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 29, 31-32, 35-37, 39-44, 46, and 51-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 55-74 of 16/626,057 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 55 of 16/626,057 claims all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises three different bacterial species where the first species is a Bacteroides, whose growth is not inhibited, and where the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species. 
The teachings of Bikard, Lu, Fox, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed nucleic acid vector of 16/626,057 for use in a method of killing specific bacteria in a subject comprising a mixed population of three different species  by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/or commensal with the subject, and the population of host cells of a second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application wherein the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.  This modification would be a result of the combination of Lu’s ability to eliminate a specific bacteria strain out of a population of 3 bacterial strains (phylogenetically-related species), and Fox’s teaching that bacteria strains with very similar 16s ribosomal RNA-encoding DNA sequence identity (phylogenetically-related species) can be very different genetically.  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% because these species could still be very different genetically.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Fox, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 51-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-12, and 18 of U.S. Patent No. 11,400,110 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11,400,110 claims all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises three different bacterial species where the first species is a Bacteroides, whose growth is not inhibited, and where the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species. 
The teachings of Bikard, Lu, Fox, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed nucleic acid vector of U.S. Patent No. 11,400,110 for use in a method of killing specific bacteria in a subject comprising a mixed population of three different species  by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/or commensal with the subject, and the population of host cells of a second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of the patent wherein the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.  This modification would be a result of the combination of Lu’s ability to eliminate a specific bacteria strain out of a population of 3 bacterial strains (phylogenetically-related species), and Fox’s teaching that bacteria strains with very similar 16s ribosomal RNA-encoding DNA sequence identity (phylogenetically-related species) can be very different genetically.  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% because these species could still be very different genetically.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Fox, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 51-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/331,422 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/331,422 claims all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises three different bacterial species where the first species is a Bacteroides, whose growth is not inhibited, and where the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species. 
The teachings of Bikard, Lu, Fox, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed nucleic acid vector of copending Application No. 17/331,422 for use in a method of killing specific bacteria in a subject comprising a mixed population of three different species  by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/or commensal with the subject, and the population of host cells of a second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application wherein the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.  This modification would be a result of the combination of Lu’s ability to eliminate a specific bacteria strain out of a population of 3 bacterial strains (phylogenetically-related species), and Fox’s teaching that bacteria strains with very similar 16s ribosomal RNA-encoding DNA sequence identity (phylogenetically-related species) can be very different genetically.  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% because these species could still be very different genetically.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Fox, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 51-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-20, and 24-28 of copending Application No. 17/166,941 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/166,941 claims all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises three different bacterial species where the first species is a Bacteroides, whose growth is not inhibited, and where the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species. 
The teachings of Bikard, Lu, Fox, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed cell production strain of bacterial cells of copending Application No. 17/166,941 in a method of killing specific bacteria in a subject comprising a mixed population of three different species  by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/or commensal with the subject, and the population of host cells of a second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application wherein the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.  This modification would be a result of the combination of Lu’s ability to eliminate a specific bacteria strain out of a population of 3 bacterial strains (phylogenetically-related species), and Fox’s teaching that bacteria strains with very similar 16s ribosomal RNA-encoding DNA sequence identity (phylogenetically-related species) can be very different genetically.  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% because these species could still be very different genetically.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Fox, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 51-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/195,157 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 and 18 of copending Application No. 17/195,157 claims all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises three different bacterial species where the first species is a Bacteroides, whose growth is not inhibited, and where the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species. 
The teachings of Bikard, Lu, Fox, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of copending Application No. 17/195,157 as a method of killing specific bacteria in a subject comprising a mixed population of three different species  by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/or commensal with the subject, and the population of host cells of a second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application wherein the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.  This modification would be a result of the combination of Lu’s ability to eliminate a specific bacteria strain out of a population of 3 bacterial strains (phylogenetically-related species), and Fox’s teaching that bacteria strains with very similar 16s ribosomal RNA-encoding DNA sequence identity (phylogenetically-related species) can be very different genetically.  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% because these species could still be very different genetically.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Fox, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 51-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over allowed claims 1-6, 11-18, 24-30, and 32-34 of copending Application No. 16/389,358 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because allowed claim 1 of copending Application No. 16/389,358 claims all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises three different bacterial species where the first species is a Bacteroides, whose growth is not inhibited, and where the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species. 
The teachings of Bikard, Lu, Fox, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of copending Application No. 16/389,358 as a method of killing specific bacteria in a subject comprising a mixed population of three different species  by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/or commensal with the subject, and the population of host cells of a second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application wherein the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.  This modification would be a result of the combination of Lu’s ability to eliminate a specific bacteria strain out of a population of 3 bacterial strains (phylogenetically-related species), and Fox’s teaching that bacteria strains with very similar 16s ribosomal RNA-encoding DNA sequence identity (phylogenetically-related species) can be very different genetically.  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% because these species could still be very different genetically.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Fox, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  All other are claims similarly rejected using the references above as discussed above.

Claims 29, 31-32, 35-37, 39-44, 46, and 51-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, and 12-14 of U.S. Patent No. 11,291,723 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of U.S. Patent No. 11,291,723 claims all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises three different bacterial species where the first species is a Bacteroides, whose growth is not inhibited, and where the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species. 
The teachings of Bikard, Lu, Fox, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of U.S. Patent No. 11,291,723 as a method of killing specific bacteria in a subject comprising a mixed population of three different species  by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/or commensal with the subject, and the population of host cells of a second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the U.S. Patent No. 11,291,723 wherein the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.  This modification would be a result of the combination of Lu’s ability to eliminate a specific bacteria strain out of a population of 3 bacterial strains (phylogenetically-related species), and Fox’s teaching that bacteria strains with very similar 16s ribosomal RNA-encoding DNA sequence identity (phylogenetically-related species) can be very different genetically.  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% because these species could still be very different genetically.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Fox, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 51-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-39 of copending Application No. 16/785,419 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 34 of copending Application No. 16/785,419 claims all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises three different bacterial species where the first species is a Bacteroides, whose growth is not inhibited, and where the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species. 
The teachings of Bikard, Lu, Fox, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of copending Application No. 16/785,419 for use in a method of killing specific bacteria in a subject comprising a mixed population of three different species  by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/or commensal with the subject, and the population of host cells of a second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application wherein the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.  This modification would be a result of the combination of Lu’s ability to eliminate a specific bacteria strain out of a population of 3 bacterial strains (phylogenetically-related species), and Fox’s teaching that bacteria strains with very similar 16s ribosomal RNA-encoding DNA sequence identity (phylogenetically-related species) can be very different genetically.  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% because these species could still be very different genetically.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Fox, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 51-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over allowed claims 63, 117-123, 127-129, 132-137, 140, 142-166, 168-171, and 174-187 of copending Application No. 15/478,912 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because allowed claim 63 of copending Application No. 15/478,912 claims all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises three different bacterial species where the first species is a Bacteroides, whose growth is not inhibited, and where the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.
The teachings of Bikard, Lu, Fox, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of copending Application No. 15/478,912 for use in a method of killing specific bacteria in a subject comprising a mixed population of three different species  by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/or commensal with the subject, and the population of host cells of a second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application wherein the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.  This modification would be a result of the combination of Lu’s ability to eliminate a specific bacteria strain out of a population of 3 bacterial strains (phylogenetically-related species), and Fox’s teaching that bacteria strains with very similar 16s ribosomal RNA-encoding DNA sequence identity (phylogenetically-related species) can be very different genetically.  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% because these species could still be very different genetically.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Fox, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  

Claims 29, 31-32, 35-37, 39-44, 46, and 51-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39, 41-44, 46, and 48-65 of copending Application No. 15/817,144 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 39 of copending Application No. 15/817,144 claims all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises three different bacterial species where the first species is a Bacteroides, whose growth is not inhibited, and where the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.
The teachings of Bikard, Lu, Fox, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of copending Application No. 15/817,144 as a method of killing specific bacteria in a subject comprising a mixed population of three different species  by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/or commensal with the subject, and the population of host cells of a second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application wherein the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.  This modification would be a result of the combination of Lu’s ability to eliminate a specific bacteria strain out of a population of 3 bacterial strains (phylogenetically-related species), and Fox’s teaching that bacteria strains with very similar 16s ribosomal RNA-encoding DNA sequence identity (phylogenetically-related species) can be very different genetically.  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% because these species could still be very different genetically.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Fox, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 51-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8, 11-12, 15-24, 28, and 31-35 of copending Application No. 15/862,527 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 15/862,527 claims all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises three different bacterial species where the first species is a Bacteroides, whose growth is not inhibited, and where the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.
The teachings of Bikard, Lu, Fox, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of copending Application No. 15/862,527 as a method of killing specific bacteria in a subject comprising a mixed population of three different species  by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/or commensal with the subject, and the population of host cells of a second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application wherein the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.  This modification would be a result of the combination of Lu’s ability to eliminate a specific bacteria strain out of a population of 3 bacterial strains (phylogenetically-related species), and Fox’s teaching that bacteria strains with very similar 16s ribosomal RNA-encoding DNA sequence identity (phylogenetically-related species) can be very different genetically.  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% because these species could still be very different genetically.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Fox, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 51-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-33 of copending Application No. 16/364,002 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 26 and 27 of copending Application No. 16/364,002 claims all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises three different bacterial species where the first species is a Bacteroides, whose growth is not inhibited, and where the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species. 
The teachings of Bikard, Lu, Fox, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed virus of copending Application No. 16/364,002 for use in a method of killing specific bacteria in a subject comprising a mixed population of three different species  by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/or commensal with the subject, and the population of host cells of a second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application wherein the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.  This modification would be a result of the combination of Lu’s ability to eliminate a specific bacteria strain out of a population of 3 bacterial strains (phylogenetically-related species), and Fox’s teaching that bacteria strains with very similar 16s ribosomal RNA-encoding DNA sequence identity (phylogenetically-related species) can be very different genetically.  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% because these species could still be very different genetically.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Fox, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 51-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-49 of copending Application No. 16/588,842 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 27 and 28 of copending Application No. 16/588,842 claims all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises three different bacterial species where the first species is a Bacteroides, whose growth is not inhibited, and where the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species. 
The teachings of Bikard, Lu, Fox, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of copending Application No. 16/588,842 as a method of killing specific bacteria in a subject comprising a mixed population of three different species  by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/or commensal with the subject, and the population of host cells of a second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application wherein the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.  This modification would be a result of the combination of Lu’s ability to eliminate a specific bacteria strain out of a population of 3 bacterial strains (phylogenetically-related species), and Fox’s teaching that bacteria strains with very similar 16s ribosomal RNA-encoding DNA sequence identity (phylogenetically-related species) can be very different genetically.  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% because these species could still be very different genetically.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Fox, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 51-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18-22, and 30-31 of copending Application No. 16/682,889 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/682,889 claims all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises three different bacterial species where the first species is a Bacteroides, whose growth is not inhibited, and where the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species. 
The teachings of Bikard, Lu, Fox, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of copending Application No. 16/682,889 as a method of killing specific bacteria in a subject comprising a mixed population of three different species  by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/or commensal with the subject, and the population of host cells of a second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application wherein the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.  This modification would be a result of the combination of Lu’s ability to eliminate a specific bacteria strain out of a population of 3 bacterial strains (phylogenetically-related species), and Fox’s teaching that bacteria strains with very similar 16s ribosomal RNA-encoding DNA sequence identity (phylogenetically-related species) can be very different genetically.  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% because these species could still be very different genetically.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Fox, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 51-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3,-10, 12-14, 16-18, and 20-23 of copending Application No. 16/737,793 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/737,793 claims all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises three different bacterial species where the first species is a Bacteroides, whose growth is not inhibited, and where the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species. 
The teachings of Bikard, Lu, Fox, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of copending Application No. 16/737,793 as a method of killing specific bacteria in a subject comprising a mixed population of three different species  by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/or commensal with the subject, and the population of host cells of a second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application wherein the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.  This modification would be a result of the combination of Lu’s ability to eliminate a specific bacteria strain out of a population of 3 bacterial strains (phylogenetically-related species), and Fox’s teaching that bacteria strains with very similar 16s ribosomal RNA-encoding DNA sequence identity (phylogenetically-related species) can be very different genetically.  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% because these species could still be very different genetically.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Fox, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 51-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-27 and 29-42 of copending Application No. 16/818,962 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 25 of copending Application No. 16/818,962 claims all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises three different bacterial species where the first species is a Bacteroides, whose growth is not inhibited, and where the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species. 
The teachings of Bikard, Lu, Fox, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the claimed method of copending Application No. 16/818,962 as a method of killing specific bacteria in a subject comprising a mixed population of three different species  by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/or commensal with the subject, and the population of host cells of a second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application wherein the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.  This modification would be a result of the combination of Lu’s ability to eliminate a specific bacteria strain out of a population of 3 bacterial strains (phylogenetically-related species), and Fox’s teaching that bacteria strains with very similar 16s ribosomal RNA-encoding DNA sequence identity (phylogenetically-related species) can be very different genetically.  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% because these species could still be very different genetically.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Fox, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 51-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,147,830 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 32 of U.S. Patent No. 11,147,830 claims all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises three different bacterial species where the first species is a Bacteroides, whose growth is not inhibited, and where the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species. 
The teachings of Bikard, Lu, Fox, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to use the claimed virus of U.S. Patent No. 11,147,830 in a method of killing specific bacteria in a subject comprising a mixed population of three different species  by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/or commensal with the subject, and the population of host cells of a second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 11,147,830 wherein the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.  This modification would be a result of the combination of Lu’s ability to eliminate a specific bacteria strain out of a population of 3 bacterial strains (phylogenetically-related species), and Fox’s teaching that bacteria strains with very similar 16s ribosomal RNA-encoding DNA sequence identity (phylogenetically-related species) can be very different genetically.  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% because these species could still be very different genetically.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Fox, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 51-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 35, 47-48, and 53-75 of copending Application No. 16/813,615 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 24 and 35 of copending Application No. 16/813,615 claims all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises three different bacterial species where the first species is a Bacteroides, whose growth is not inhibited, and where the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species. 
The teachings of Bikard, Lu, Fox, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to use the claimed phage of copending Application No. 16/813,615 in a method of killing specific bacteria in a subject comprising a mixed population of three different species  by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/or commensal with the subject, and the population of host cells of a second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application wherein the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.  This modification would be a result of the combination of Lu’s ability to eliminate a specific bacteria strain out of a population of 3 bacterial strains (phylogenetically-related species), and Fox’s teaching that bacteria strains with very similar 16s ribosomal RNA-encoding DNA sequence identity (phylogenetically-related species) can be very different genetically.  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% because these species could still be very different genetically.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Fox, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 31-32, 35-37, 39-44, 46, and 51-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/331,413 in view of Bikard (US 2016/0324938A1, claiming priority to application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1, published 03/05/2015), Turnbaugh (Turnbaugh et al. 2006 Nature 444: 1027-1031), Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1), and Mali (Mali et al. 2013. Nature Methods volume 10, pages 957–963). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/331,413 15 claims all limitations of the instant claim 1 except selective killing or growth inhibition of host cells of a second species that is a Firmicutes in a mixed population using a Type II host-modifying (HM)CRISPR/Cas system, wherein the mixed population comprises three different bacterial species where the first species is a Bacteroides, whose growth is not inhibited, and where the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species. 
The teachings of Bikard, Lu, Fox, Turnbaugh, and Mali are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to use the claimed nucleic acid vector of copending Application No. 17/331,413 in a method of killing specific bacteria in a subject comprising a mixed population of three different species  by using a HM/crRNA operable with a Type II Cas in the host cells where the first bacterial species is a Bacteroides, probiotic and/or commensal with the subject, and the population of host cells of a second bacterial species is a Firmicutes; where the first bacterial species does not comprise the target sequence, where the host cells are killed or growth of the host cells is inhibited in the subject, and where growth of the first bacterial species is not inhibited.  
It would have been further been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application wherein the third bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.  This modification would be a result of the combination of Lu’s ability to eliminate a specific bacteria strain out of a population of 3 bacterial strains (phylogenetically-related species), and Fox’s teaching that bacteria strains with very similar 16s ribosomal RNA-encoding DNA sequence identity (phylogenetically-related species) can be very different genetically.  A skilled artisan would recognize that Fox’s teachings can be extrapolated to bacteria species with similar 16s ribosomal RNA-encoding DNA sequence identity since bacteria within the same species (i.e. different strains) are much more phylogenetically similar than bacteria in different species.  Therefore a skilled artisan would have a reasonable expectation of success of sequence specific elimination of unwanted bacteria species in a mixed population where the different species have 16s ribosomal RNA-encoding DNA sequence identity of at least 80% because these species could still be very different genetically.
These modifications would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of microbial organisms that contain target genes of interest as taught by Bikard, Lu, Fox, Turnbaugh, and Mali giving the fact that each claimed element was known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, where the combination would have yielded nothing more than predictable results. All other claims are also rejected as discussed above using the references cited above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant’s assert that the current claims are not obvious over the claims of U.S. Patent No. 10,506,812, 11,141,481, 10,300,138, 10,596,255, 10,463,049, 10,524,477, 10,561,148, 11,400,110, 11,291,723, and 11,147,830 in view of Bikard, Lu, Turnbaugh, and Mali because none of Bikard, Lu, Turnbaugh, and Mali teaches or suggests killing a second species of bacteria in such a mixed population comprising three different species wherein a 16s rRNA-encoding DNA is at least 80% identical between the second and third species.  Applicants arguments are moot in view of the new rejection set forth above as Fox teaches that species with at least 80% identical 16s rRNA-encoding DNA can still be very different genetically, of which a skilled artisan would still have a reasonable expectation of success in practicing the claimed invention.  Therefore the claims remain rejected in view of Bikard, Lu, Fox, Turnbaugh, and Mali.
Applicant request that the provisionally rejections of the current claims over the claims of copending applications 1581744, 16/637,656, 17/103,812, 16/626,057, 17/331,422, 17/166,941, 17 /195,157, 16/389,358, 16/785,419, 15/478,912, 15/817,144, 15/862,527, 16/364,002, 16/588,842, 16/682,889, 16/737,793, 16/818,962, 16/813,615, 17/331,413 be held in abeyance until claims are deemed allowable in the instant application. Therefore, the rejections of record are maintained.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.G./
Examiner, Art Unit 1636                                                                                                                                                                                         
/SCARLETT Y GOON/QAS, Art Unit 1600